April 19, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Separate Account - I ("Registrant") of Jackson National Life Insurance Company (File Nos. 333-172877 and 811-08664) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is Pre-Effective Amendment No. 1 to the Registration Statement.This filing incorporates responses to the Staff’s comments, includes financial statements that were not previously filed and includes other non-material changes. If you have any questions, please contact me at (517) 367-3872, or frank.julian@jackson.com. Yours truly, FRANK JULIAN Frank Julian Associate General Counsel cc:Ellen Sazzman
